311 W. 43rd Venture v Professional Sound Servs., Inc. (2019 NY Slip Op 05634)





311 W. 43rd Venture v Professional Sound Servs., Inc.


2019 NY Slip Op 05634


Decided on July 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2019

Friedman, J.P., Richter, Tom, Oing, Moulton, JJ.


9864 650850/18

[*1]311 West 43rd Venture, Plaintiff-Respondent,
vProfessional Sound Services, Inc., Defendant, Richard H. Topham, Jr., Defendant-Appellant.


The Law Offices of Geoffrey T. Mott, P.C., Woodbury (Samuel W. Miller of counsel), for appellant.

Order, Supreme Court, New York County (Andrew Borrok, J.), entered July 26, 2018, which granted the motion of defendant Richard Topham, Jr. to dismiss the complaint on the basis of improper service only to the extent of granting plaintiff an extension of time to serve process, unanimously affirmed, without costs.
The court did not abuse its discretion in granting plaintiff an extension of time to serve process pursuant to CPLR 306-b (see Leader v Maroney, Ponzini & Spencer , 97 NY2d 95 [2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 11, 2019
CLERK